Affirming.
This action was brought to quiet appellants' title to two tracts of land in Pulaski County. Three other surrounding property owners were made defendants. The proper boundaries shown by the parties' deeds and questions of adverse possession are involved. The Chancellor, after considering all the evidence in the case, which is substantial, and after viewing the premises, dismissed appellants' petition and quieted the several titles in appellees.
The only contention made on this appeal is that the judgment is flagrantly against the weight of the evidence. We have examined the record and considered the evidence, including the testimony of surveyors, and two maps or plats and a blueprint. The testimony is conflicting and in many respects confusing. Appellants' claim is substantially dependent upon a "fallen gum tree" (which fell more than 67 years ago), the precise location of which is very much in doubt.
The record we have before us contains substantial evidence to support the finding of the Chancellor. Particularly in view of the fact that he personally examined the premises, we would not disturb his finding unless there was more than a mere doubt as to its correctness. Fearington v. Fearington, 306 Ky. 220,206 S.W.2d 927; State Home Loan Corporation v. Citizens Nat. Bank of Somerset et al., 307 Ky. 810, 211 S.W.2d 806.
Finding no error, the judgment is affirmed. *Page 539